      Case 2:20-cr-00326-JFW Document 71 Filed 10/29/20 Page 1 of 3 Page ID #:752




                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                      CRIMINAL MINUTES

Case No.     CR 20-326-JFW                                                Dated: October 29, 2020

==========================================================================
PRESENT: HONORABLE JOHN F. WALTER, UNITED STATES DISTRICT JUDGE

Shannon Reilly                            None Present                     Mack Eric Jenkins
Courtroom Deputy                          Court Reporter                   Veronica Dragalin
                                                                            Melissa E. Mills
                                                                           Asst. U.S. Attorney
                                                                              Not Present


==========================================================================
U.S.A. vs (Dfts listed below)           Attorneys for Defendants

1)    Jose Luis Huizar                               1)     Carel Alé, DFPD
      Not Present                                           Charles James Snyder, DFPD
                                                            Not Present

______________________________________________________________________________

PROCEEDINGS (IN CHAMBERS):              ORDER GRANTING IN PART DEFENDANT’S MOTION
                                        TO INSPECT GRAND JUROR SELECTION RECORDS
                                        PURSUANT TO 28 U.S.C. § 1867(f) [filed 9/15/2020;
                                        Docket No. 65]

        On September 15, 2020, Defendant Jose Luis Huizar (“Defendant”) filed a Motion to Inspect
Grand Juror Selection Records Pursuant to 28 U.S.C. § 1867(f) (“Motion to Inspect”). On
September 22, 2020, the Government filed its Response. On October 13, 2020, Defendant filed
his Reply. On October 15, 2020, the Court ordered the parties to file a joint statement regarding
Defendant’s Motion to Inspect. As required by the Court’s Order, on October 22, 2020, the parties
filed a Joint Statement. The Court finds that this matter is appropriate for decision without oral
argument. The hearing calendared for November 2, 2020 is hereby vacated and the matter taken
off calendar. After considering the moving, opposing, and reply papers, the Joint Statement, and
the arguments therein, the Court rules as follows:

       Pursuant to 28 U.S.C. § 1867(f) and General Order 19-07, Defendant is entitled to inspect,
reproduce, and copy certain types of juror selection records. As indicated in the Joint Statement,
the parties agree that Defendant is entitled to inspect, reproduce, and copy the records responsive
                                                                              Initials of Deputy Clerk sr
                                           Page 1 of 3
      Case 2:20-cr-00326-JFW Document 71 Filed 10/29/20 Page 2 of 3 Page ID #:753




to Requests 1, 12, 13, and 14 because they constitute Juror Selection Records as identified in the
Court’s General Order No. 19-07 (the Jury Plan”). The Court agrees, except that the Court
concludes that, at this stage, Defendant is only entitled to inspect, reproduce, and copy “Juror
Selection Records regarding the Master Jury Wheel from which either the grand or petit jury in the
case was selected.” Jury Plan § 12. In other words, without an order of the Chief Judge,
Defendant is only entitled to inspect, reproduce and copy Jury Selection Records relating to the
2019 Western Division Master Jury Wheel. Accordingly, the Court GRANTS Requests 1, 12, 13,
and 14 to the extent Defendant seeks records relating to the 2019 Western Division Master Jury
Wheel.

        With respect to Requests 4 and 5, the parties agree that the Source Data and Master Jury
Wheel data are Juror Selection Records pursuant to the Jury Plan, but they are uncertain as to
whether the Source Data and Master Jury Wheel data contains all of the information requested
(e.g., race, gender, ethnicity). The Court GRANTS Defendant’s Requests 4 and 5 to the extent
such information is included and/or available in the Source Data and Master Jury Wheel data (and
only to the extent such requests seek records relating to the 2019 Western Division Master Jury
Wheel).

       With respect to Request 16, the parties agree that the record of “whether each prospective
juror was postponed, disqualified, exempted, or excused; whether each prospective juror was
directed to report during the on-call period; and whether each prospective juror reported as
directed” is a Juror Selection Record and that Defendant is entitled to it. See Jury Plan § 6.
Accordingly, the Court GRANTS Request 16 to the extent it seeks such information (and only to
the extent it seeks records relating to the 2019 Western Division Master Jury Wheel).

       The Court DENIES the remaining requests without prejudice. The Clerk of the Court’s
responses to Requests 1, 4, 5, 12, 13, 14, and 16 will likely reveal much of the information sought
by the remaining requests, and Defendant will likely find that many of the remaining requests are
unnecessary and/or duplicative. To the extent Defendant wishes to pursue any of the remaining
requests after reviewing the responses to Requests 1, 4, 5, 12, 13, 14, and 16, Defendant may file
a renewed motion, which shall include a joint statement prepared in accordance with the Court’s
October 15, 2020 Order.

       For the foregoing reasons, Defendant’s Motion to Inspect is GRANTED in part, DENIED in
part (without prejudice). Within 14 days of this Order, the Clerk of the Court shall make available
or provide the following information in response to Requests 1, 4, 5, 12, 13, 14, and 16 to
Defendant:

      1.     Any AO-12 form or JS-12 form created that relates to the 2019 Western Division
             Master Jury Wheel.

      4.     The Source Data in electronic form for the 2019 Western Division Master Jury Wheel.
             The data shall include, as available, Race, Gender, Ethnicity, Year of Birth, Zip Code,
             and County.

                                                                               Initials of Deputy Clerk sr
                                           Page 2 of 3
      Case 2:20-cr-00326-JFW Document 71 Filed 10/29/20 Page 3 of 3 Page ID #:754




       5.     The 2019 Western Division Master Jury Wheel data, in electronic format which shall
              include, as available, Juror Number, Race, Gender, Ethnicity, Year of Birth, Zip Code,
              and County.

       12.    For the 2019 Western Division Master Jury Wheel, the juror qualification forms (i.e.,
              completed Questionnaires) for the persons summoned as potential grand jurors.1

       13.    The Questionnaire, as defined by § 6 of the Jury Plan, sent to the prospective grand
              jurors on the 2019 Western Division Master Jury Wheel.

       14.    The records of the prospective jurors from the 2019 Western Division Master Jury
              Wheel who failed to return the Questionnaire.

       16.    The record of whether each summoned prospective grand juror was postponed,
              disqualified, exempted, or excused; whether each summoned prospective grand juror
              was directed to report during the on-call period; and whether each summoned
              prospective grand juror reported as directed.




       IT IS SO ORDERED.




       1
        Defendant has withdrawn his request for summons forms at this time. With respect to the
Questionnaires, “Questionnaires may be completed and submitted online through the Court’s
website, or completed and returned to the Clerk by mail, e-mail, or fax.” Jury Plan, § 6. It is the
Court’s understanding that the majority of jurors complete the Questionnaire online, and that, for
these jurors, there is no physical Questionnaire to examine. The information or data collected from
the online Questionnaires is stored in electronic format and will be reflected in the data produced in
response to Request 5. With respect to the jurors who return the form via mail, e-mail, or fax, the
data from the answers in those returned Questionnaires is also stored in electronic format and will
be reflected in the data produced in response to Request 5. Although data will be produced in
electronic format, Defendant is also entitled to inspect, reproduce, and copy the physical copies of
the Questionnaires returned by mail, e-mail, or fax. However, in light of the pandemic, the Court
recommends that Defendant first review the electronic data produced in response to Request 5
before determining if he wishes to personally inspect the Questionnaires.
                                                                                Initials of Deputy Clerk sr
                                            Page 3 of 3
